Exhibit 10.1 SECOND AMENDMENT TO FORBEARANCE AGREEMENT This Second Amendment to Forbearance Agreement (this “ Agreement ”) is entered into as of May 22, 2017, by and among the financial institutions listed on the signature pages hereto, as Lenders, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (f/k/a CREDIT SUISSE AG), as administrative agent (“ A dministrative A gent ”), IGNITE RESTAURANT GROUP, INC. (“ Borrower ”), and the other Credit Parties under the Credit Agreement (as defined below). Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the Forbearance Agreement (as defined below). WHEREAS , Administrative Agent, Lenders signatory thereto, and Borrower are parties to that certain Credit and Security Agreement dated as of August 13, 2014 (as amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”); WHEREAS , Administrative Agent, Lenders signatory thereto, Borrower and the other Credit Parties are parties to that certain Forbearance Agreement dated as of March 31, 2017 (as amended, restated, supplemented or otherwise modified from time to time, the “ Forbearance Agreement ”); WHEREAS , Administrative Agent, Lenders signatory thereto, Borrower and the other Credit Parties are parties to that certain First Amendment to Forbearance Agreement dated as of May 8, 2017 (as amended, restated, supplemented or otherwise modified from time to time, the “ First Amendment ”); WHEREAS , the Borrower and the other Credit Parties have requested that the Lender Parties agree to further amend certain provisions of the Forbearance Agreement; and WHEREAS , the Lender Parties have agreed to further amend certain provisions of the Forbearance Agreement on the terms and subject to the conditions set forth herein , NOW, THEREFORE , for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: Article I.
